Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
At the conclusion of a tier III disciplinary hearing, petitioner was found guilty of refusing a direct order, refusing frisk procedures and violent conduct. Following affirmance on administrative appeal, petitioner commenced this CPLR article 78 proceeding challenging the determination of guilt.
*1224We confirm. The misbehavior report and hearing testimony constitute substantial evidence of petitioner’s guilt (see Matter of Odom v Selsky, 37 AD3d 923, 924 [2007]). Contrary to petitioner’s assertion, nothing in the record demonstrates that the Hearing Officer was biased or that the determination flowed from any alleged bias (see Matter of Nieves v Goord, 39 AD3d 1104, 1105 [2007]). As for the deficiencies in the hearing transcript, they are not so significant as to prevent meaningful judicial review (see Matter of Frazier v Artus, 40 AD3d 1288, 1289 [2007]). To the extent preserved, petitioner’s remaining contentions have been considered and found to be unavailing.
Cardona, EJ., Mercure, Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.